UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 December 6, 2012 Date of Report (Date of earliest event reported) GLOBAL RESOURCE ENERGY INC. (Exact name of registrant as specified in its charter) Nevada 333-157558 68-0677348 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Bay #20, 4216 – 64th Ave SE, Calgary, AB, Canada T2C 2B3 (Address of principal executive offices) (Zip Code) (403) 801-2755 Registrant’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 8.01. - Other Events Global Resource Energy Inc. (the "Company") has today issued a press release, attached hereto as Exhibit "A", which release was issued in error and has been retracted by the Company. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Exhibit Description Press release Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOBAL RESOURCE ENERGY INC. DATE:December 6, 2012 /s/Robert Baker Name: Robert Baker President/Chief Executive Officer 2
